Citation Nr: 9906154	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-37 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for a nervous condition 
(depressive neurosis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's application 
to reopen his claim for service connection for depressive 
neurosis, on the ground that no new and material evidence had 
been submitted.  The veteran timely appealed this 
determination to the Board.


FINDINGS OF FACT

1.  In an October 1971 rating decision, the RO denied service 
connection for depressive reaction.  His subsequent 
application to reopen a claim for service connection for a 
nervous disorder was denied in August 1983.  Although 
notified of these decisions, the veteran did not file an 
appeal.

2.  In a February 1991 rating decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for a nervous disorder (depressive neurosis).  
Although he perfected an appeal with respect to this 
determination, in a written statement signed by the veteran, 
dated in August 1993 and received by the RO that same month, 
he specifically withdrew his appeal.

3.  Evidence associated with the file subsequent to the 
February 1991 rating decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that the veteran had depressive neurosis in 
service, or otherwise establish any material fact that was 
not of record at the time of the February 1991 RO rating 
decision.


CONCLUSIONS OF LAW

1.  The RO's February 1991 denial is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (1998).

2.  New and material evidence to reopen a claim for service 
connection for a nervous disorder (depressive neurosis) has 
not been presented.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).  For certain chronic 
diseases, such a psychosis, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service, i.e. one year for a psychosis.  The presumption 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. § 3.307, 
3.309 (1998).

In February 1971, the veteran's initial claim for service 
connection for a nervous disorder was received by the RO.  In 
an October 1971 rating decision, the RO denied service 
connection for a depressive reaction.  In rendering this 
determination, the RO noted that "no nervous abnormality was 
reported in service."

The evidence of record at the time of the February 1971 
rating decision included the service medical records, a 
February 1971 psychiatric examination report and a March 1971 
VA general medical examination report. 

The service medical records are negative for any complaint or 
treatment of any psychiatric problems, and at separation from 
service, the veteran was noted to be psychiatrically normal.

In the February 1971 VA psychiatric examination report, the 
examiner discussed the veteran's in-service medical history.  
In addition, the physician described the veteran as lucid, 
alert, friendly and spontaneous.  The veteran denied having 
hallucinations or delusional ideation.  The examiner reported 
that the veteran's judgment, memory and intellectual 
resources were normal, and diagnosed him as having a 
depressive reaction, which he characterized as mild to 
moderate in severity.

In the March 1971 VA general medical examination report, the 
examiner did not note any psychiatric complaints or offer any 
psychiatric diagnosis.  Instead, the physician specifically 
referred to the February 1971 VA psychiatric examination 
report.

The veteran did not appeal the October 1971 rating decision.  
In a statement dated in May 1974, however, the veteran again 
asserted a claim for service connection for a nervous 
disorder.  In support, the veteran reported that he was 
hospitalized by VA to treat the disorder.

An April 1974 VA hospitalization report reflects that the 
veteran was hospitalized for ten days.  The report shows that 
the veteran reported a history of having an undiagnosed 
psychiatric disorder, but it does not reflect treatment for a 
nervous disorder.  A June 1974 VA hospitalization report 
indicates that the veteran was hospitalized for approximately 
six weeks.  The veteran stated that, since his discharge from 
service four years earlier, he had not been able to hold a 
steady job because he became bored and nasty.  The veteran 
was diagnosed as having depressive neurosis; the examiner did 
not offer an opinion with respect to the relationship, if 
any, between the depressive neurosis and his period of 
service.

In April 1976, the veteran was afforded a VA general medical 
examination.  The examiner reviewed the veteran's medical 
history and observed that he was hospitalized in 1974 for 
psychiatric problems and was diagnosed as having depressive 
neurosis.  The physician did not report any findings with 
respect to any psychiatric condition, but diagnosed the 
veteran as having depressive neurosis.  

In June 1976, the veteran was afforded a VA psychiatric 
examination.  The physician noted the veteran's period of 
military service as well as the 1974 VA hospitalizations.  
During the examination, the veteran indicated that he no 
longer used alcohol, marijuana or heroin.  The examiner 
concluded that the veteran had no psychiatric disability; he 
diagnosed drug dependence by history.

Thereafter, the veteran was hospitalized from July to August 
1976 to treat his depressive neurosis.  Although the report 
noted the veteran's military service, it did not indicate 
whether there was any relationship between his depressive 
neurosis and his period of active duty.

In a decision dated in September 1976, the RO denied the 
veteran's claim of entitlement to nonservice-connected 
pension benefits.  In doing so, the RO considered the 
veteran's psychiatric disability, which it recharacterized as 
depressive neurosis.  The RO, however, took no action with 
respect to the veteran's request that his claim for service 
connection for a nervous disorder be reopened.  

In a statement dated in December 1982, the veteran reiterated 
his contention that service connection for a nervous disorder 
was warranted.  The evidence added to the record included VA 
outpatient treatment records, dated from March 1976 to April 
1983, and a VA hospitalization report that shows that the 
veteran had been hospitalized from November 1982 to February 
1983.  The VA outpatient treatment records reflect that the 
veteran was seen on numerous occasions for complaints of 
psychiatric problems, and that he was diagnosed as having 
dysthymia, depression and a substance use disorder.  The VA 
hospitalization report shows that "substance abuse, herion" 
and an anti-social personality were diagnosed.  None of the 
evidence related any of the veteran's psychiatric disorders 
to service.  Based on this evidence, in an August 1983 rating 
decision, the RO denied the veteran's application to reopen 
his claim for a nervous disorder.  The RO reasoned that the 
evidence did not establish a new factual basis upon which to 
grant service connection.  The veteran did not appeal the 
determination.

A statement received by the RO in September 1990 was accepted 
as an informal application to reopen the claim for service 
connection for a nervous disorder.  In the statement, the 
veteran contended that service connection was warranted for 
that disorder because he had had psychological problems since 
his discharge from service and that his nervous disorder that 
had its onset during his period of active duty.

The evidence received subsequent to the August 1983 rating 
decision includes VA hospitalization reports that reflect 
that the veteran was hospitalized from June to October 1983, 
November 1983 to January 1984 and from August to September 
1990.  The October 1983 hospital report indicates that as 
having "substance abuse disorder, alcohol, heroin, cocaine 
and LSD" as well as anti-social personality.  The January 
1984 hospitalization report shows that the veteran and was 
diagnosed as having schizophrenia.  Finally, the September 
1990 hospitalization report reflects that the veteran was 
diagnosed as having a substance abuse disorder involving the 
continuous alcohol, cocaine and alcohol abuse.  None of the 
hospitalization reports related any psychiatric disorder to 
the veteran's period of active duty.  

In a decision dated in February 1991, the RO denied the 
veteran's application to reopen his claim for a nervous 
disorder. The veteran perfected his appeal with respect to 
this claim, but in a signed statement, dated in August 1993, 
he specifically withdrew his appeal.

In February 1996, the veteran again submitted an application 
to reopen his claim for service connection for a nervous 
disorder (then diagnosed as depressive neurosis).  In the 
June 1996 decision on appeal, the RO determined that evidence 
that had been associated with the claims file since the 
February 1991 decision did not present a new factual basis 
upon which to reopen the claim or show that the veteran had 
been diagnosed as having a psychosis within one year of his 
separation from service.

Because the current claim involves an attempt to reopen a 
claim for service connection after an unappealed RO denial, 
the pertinent legal authority governing finality and 
reopening of previously disallowed claims is pertinent to the 
instant matter.  

If a notice of disagreement is not filed within one year of 
the date of mailing of the notification of the RO's denial of 
the appellant's claim, the denial is final and is not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1998).  If, however, new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108 (West 
1991).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted to reopen the claim is new and 
material.  Secondly, if, and only if, the Board determines 
that the evidence is new and material, the claim is deemed to 
have been reopened and the claim is evaluated on the basis of 
all of the evidence, both new and old.  See Manio, 1 Vet. 
App. at 145.  The two-step analysis involves two questions: 
(1) Is the newly presented evidence "new," that is, not of 
record at the time of the last final disallowance, and not 
merely cumulative or redundant of other evidence of record; 
and, (2) Is the newly presented evidence "material," i.e., 
is it relevant and probative of the issue at hand, and which, 
by itself or in connection with the evidence previously 
assembled, is so significant it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§ 3.156(a); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and re-adjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App 273, 282-83 (1993).  If the Board's 
decision is favorable to the veteran, his claim must be 
reopened and decided on the merits.  See Glynn v. Brown, 6 
Vet. App. 523, 528-29 (1994).

Applying the above to the facts of this case, the Board 
points out that, as neither the October 1971 nor August 1993 
rating decisions was appealed, they both became final.  
Furthermore, the February 1991 decision became final with the 
withdrawal of the veteran's appeal; as that decision is the 
last final decision of record, it is the evidence that has 
been associated with the file since then that must be 
considered in connection with the new and material evidence 
inquiry. 

The evidence associated with the claims folder since the 
February 1991 decision includes VA medical records, dated 
from February 1984 to June 1991, which were apparently 
associated with the record in August 1992, reports of VA 
psychiatric examinations in August 1991 and January 1993; a 
November 1993 VA general medical examination report; 
duplicate copies of the February 1971 VA psychiatric 
examination report, an August 1976 VA hospital summary, and 
of some service medical records; and various statements of 
the veteran and his representative.  

The VA medical records, dated from February 1984 to June 
1991, reflect that the veteran was seen on numerous occasions 
for complaints and treatment of various problems.  A review 
of these records discloses that the veteran was diagnosed as 
having schizophrenia, episodic cocaine and heroin dependence, 
cocaine dependence, and mixed substance disorder, in 
remission; a diagnosis of organic depressive disorder versus 
HIV adjustment disorder was also made.  None of the medical 
records relate any of the veteran's psychiatric diagnoses to 
his period of service.

In August 1991, the veteran was afforded a VA psychiatric 
examination in connection with his claim of entitlement to 
nonservice-connected pension benefits.  The physician 
discussed the veteran's history of alcohol and drug abuse.  
In addition, he noted the veteran's concerns relating to 
being diagnosed as having AIDS.  The examination revealed 
that the veteran was depressed due to feeling rejected by his 
family due to his HIV status and history of alcohol and drug 
use.  In addition, the veteran denied experiencing delusions 
or hallucinations.  The diagnoses were substance abuse 
disorder, opiates and heroin dependence in apparent 
remission; substance use disorder, alcohol dependence, in 
apparent remission; depressive disorder, not otherwise 
specified; and strong anti-social personality features.  The 
physician did not offer an opinion as to whether any of the 
veteran's psychiatric disorders were related to his period of 
service.

The veteran was again afforded a VA psychiatric examination 
in January 1993.  The physician indicated that he had 
reviewed the veteran's medical history, including the 
diagnosis of AIDS.  During the examination, the veteran 
reported that he was felt very depressed and abandoned due to 
his HIV status.  The diagnoses were substance use disorder, 
mixed substance dependence in remission, and dysthymia.  
Significantly, the physician did not indicate whether any of 
the psychiatric diagnoses were related to the veteran's 
period of service.  Further, a review of the November 1993 VA 
general medical examination report reveals that it contains 
no findings with respect to the veteran's psychiatric 
problems, and instead refers to the January 1993 VA 
psychiatric examination.

In various statements, the veteran contends that he was 
treated for a nervous disorder within one year of his 
discharge from active duty, implying that service connection 
on a presumptive basis was warranted.  Also, written 
argument, dated in October 1996 and December 1998, that was 
submitted by his accredited representative.  In essence, his 
representative asserted that the fact that the veteran has 
had a psychiatric disorder since within one year of his 
discharge is new and material evidence because it shows that 
he had a psychosis was manifested during the one-year 
presumptive period.  In addition, his representative 
challenged the adequacy of the prior VA examination reports.

Duplicate copies of the February 1971 VA examination report, 
August 1976 VA hospitalization report, and some service 
medical records, all of which were previously of record and 
considered by the RO, is, by definition, not new.  
While the remaining medical evidence associated with the 
claims file since February 1991 is new, in the sense that it 
was not previously considered, none of the evidence is 
material because it does not tend to establish a relationship 
between the veteran's psychiatric disability and his period 
of military service.  As such, none of the newly submitted 
medical evidence provides a basis for reopening the claim.  

Likewise, neither the veteran's nor his representative's 
statements constitutes new and material evidence for purposes 
of reopening the claims.  While the veteran may well believe 
that his depressive neurosis was first manifested during 
military service, the Board as a lay person without medical 
training or expertise, he is not competent to render a 
probative opinion of the central issue in this case, i.e., 
whether a current psychiatric disorder is related to active 
service.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  The 
Board further notes that where, such as here, medical 
evidence is needed to establish service connection, lay 
statements, without more, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).

As regard's the representative's assertions as to the 
presence of a psychosis within one year of the veteran's 
discharge, a review of the record reveals no medical support 
for such assertion; hence, there is no basis upon which to 
consider the veteran's entitlement to service connection on a 
presumptive basis.  Further, with respect to the allegation 
regarding the adequacy of the VA examination reports, the 
Board notes that where, as here, the veteran has not met his 
initial burden of presenting a well-grounded claim for 
service connection for depressive neurosis, VA is under no 
duty to assist him in the development of the facts pertinent 
to that claim, including having the veteran undergo 
additional examination.  See Winters v West, No. 97-2180, 
slip op. at 4 (U.S. Vet. App. Feb. 17 1999) (en banc).

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the RO's February 1991 
rating decision, when viewed either alone or in light of the 
evidence previously or record, tends to indicate that any 
acquired psychiatric disorder, to include the veteran's 
current depressive neurosis,  was either incurred or 
aggravated during his period of active duty service.  As 
such, none of the evidence is new and material for the 
purpose of reopening the claim, and the February 1991 denial 
remains final.  The Board is aware of no circumstances in 
this matter that would put the VA on notice of the existence 
of any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1996).  Furthermore, the Board finds that the 
duty to inform the veteran of the evidence elements necessary 
to complete his application to reopen his claim for service 
connection for a nervous disorder have been met.  Id; 
38 U.S.C.A. § 5103 (West 1991); Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the June 1996 rating 
decision on appeal, the RO also referred to the third 
criterion (formerly considered by the Board in accordance 
with the Court's case law) that in order to reopen a claim, 
the new evidence, when viewed in the context of all the 
evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Elkins v. West, No. 97-1534 (U.S. 
Vet. App. Feb. 17, 1999) (en banc).  That notwithstanding, 
the Board finds that the RO's actions are not prejudicial to 
the veteran, since, for the reasons noted above (i.e., that 
no new and probative evidence has been submitted), the 
outcome of the case is the same whether the claim is 
considered under either the appropriate two- or formerly 
utilized three-prong tests for reopening claims.  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and, 
in light of the above discussion, would not result in a 
determination favorable to him.  See VAOGCPREC 16-92 (O.G.C. 
Prec. 16-92), 57 Fed. Reg. 49747 (1992).


ORDER

In the absence of new and material evidence, the petition to 
reopen a claim of service connection for a nervous disorder 
(depressive neurosis) is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

